DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/07/2022 with respect to claim(s) 1, 9, and 11 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the Examiner changes the 103 rejection as being unpatentable over previously cited prior art Gong et al. (US 2011/0235576 A1) in view of Fukumoto et al. (US 2012/0094706 A1) to a 103 rejection as being unpatentable over Gong in view of new reference Ishikura et al. (US 2015/0055572 A1).

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  
Claim 11 recites “the method” but it should be “the wireless communication method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1). 

Regarding claim 1, Gong discloses A wireless communication device (Fig. 2, [0021]: requestor (=wireless communication device) may be a mobile device or a network controller), comprising: 
a transmitter ([0014]: radio’s transmitter) configured to transmit a message that includes information identifying all channels through which the wireless communication device is capable of performing multi-user communication (Fig. 2: step 230. [0022]: requestor transmits MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders);
a receiver ([0014]: radio’s receiver) configured to receive a terminal capability information showing a number of channel sets on which a terminal can communicate (Fig. 2: step 260. [0025]: list C (=terminal capability information) indicating channels that both the responder (=terminal) and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0021]: responder may be a mobile device or a network controller. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3); and 
control circuitry configured to ([0014]: processor)
perform assignment of channels to the terminal from all of the channels according to the terminal capability information for the multi-user communication and the information indicating all of the channels ([0025]: requestor selects all or some channels in list C (=terminal capability information) for a communication, wherein list C is produced from list A (=information) and list B. [0037]: multi-user MIMO may be used for communication), and
transmit information of the assignment of channels which is a subset of all of the channels (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels (=subset) in list C),
wherein 
signals can be transmitted independently in the terminal among channel sets whose number is shown in the terminal capability information of the terminal (Fig. 5, [0033]: responder can transmit MCTS and BA (=signals) in channels 1 and 3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed in the terminal among the channel sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available).
While Gong discloses in [0037] multi-user MIMO may be used for communication, Gong does not disclose each of the channel sets is configured by two or more consecutive channels in frequency in a predetermined frequency band including all of the channels, which includes two or more channels, the control circuitry is configured to assign at least a first channel set of two or more consecutive channels in frequency and a second channel set of two or more consecutive channels in frequency different from the two or more consecutive channels in the first channel 2Application No. 15/266,140 Reply to Office Action of October 8, 2021 set if the terminal capability information indicates at least two as the number of channel sets on which the terminal can communicate, and the information of the assignment of channels includes information of assignment of the first channel set and the second channel set, wherein the terminal can perform the communication by simultaneously using the first channel set and the second channel set.
However, Ishikura discloses each of the channel sets is configured by two or more consecutive channels in frequency in a predetermined frequency band including all of the channels, which includes two or more channels (Fig. 7, [0095]: each of LTE and WCDMA (=channel sets) includes multiple frequency bands, i.e., for number 1 of terminal capability information 300C, LTE includes frequency bands I, II, and III and WCDMA includes frequency bands VI and VII (=two or more consecutive channels in frequency) of combined frequency band I-VII (=predetermined frequency band). Fig. 1: 3x consecutive LTE carriers and 2x consecutive WCDMA carriers), 
the control circuitry is configured to assign at least a first channel set of two or more consecutive channels in frequency and a second channel set of two or more consecutive channels in frequency different from the two or more consecutive channels in the first channel2Application No. 15/266,140 Reply to Office Action of October 8, 2021set if the terminal capability information indicates at least two as the number of channel sets on which the terminal can communicate (Fig. 8, [0115]: in SQ118, base station 200 selects frequency bands of LTE and WCDMA based on terminal capability information. [0095]: terminal capability information 300C includes combination of frequency bands available for LTE and WCDMA (=two as the number of channel sets), i.e., all five frequency bands are available under number 1 of terminal capability information 300C: LTE includes frequency bands I, II, and III (=first channel set of two or more consecutive channels in frequency) and WCDMA includes frequency bands VI and VII (=second channel set of two consecutive channels in frequency)), and 
the information of the assignment of channels includes information of assignment of the first channel set and the second channel set (Fig. 8, [0115]: in SQ120, base station 200 notifies the selected frequency bands of LTE and WCDMA. [0095]: for number 1 of terminal capability information 300C when all five frequency bands are available, LTE includes frequency bands I, II, and III (=first channel set) and WCDMA includes frequency bands VI and VII (=second channel set)), wherein the terminal can perform the communication by simultaneously using the first channel set and the second channel set (Fig. 8, [0116]: in SQ122, terminal device 100 initiates communication using frequency bands of LTE and HSDPA. [0093]: terminal capability information includes capability of using LTE and HSDPA simultaneously. [0095]: for number 1 of terminal capability information 300C when all five frequency bands are available, LTE includes frequency bands I, II, and III (=first channel set) and WCDMA includes frequency bands VI and VII (=second channel set)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder capable of sending the list C indicating single channel sets and using multi-user MIMO, as taught by Gong, to send a terminal capability information indicating the combinations of frequency bands for LTE and WCDMA, as taught by 
Doing so allows the base station to determine resources to be allocated to the terminal device from available radio resources based on terminal capability information (Ishikura: [0110]) which leads to more effective usage of the radio resource (Ishikura: [0100]).

Regarding claim 9, Gong discloses A wireless communication device (Fig. 2, [0021]: requestor (=wireless communication device) may be a mobile device or a network controller), comprising: 
a transmitter ([0014]: radio’s transmitter) configured to transmit a message that includes information identifying all communication resources through which the wireless communication device is capable of performing multi-user communication (Fig. 2: step 230. [0022]: requestor transmits MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels (=communication resources) that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders);
a receiver ([0014]: radio’s receiver) configured to receive terminal capability information showing a number of communication resources sets on which a terminal can communicate (Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) indicating channels that both the responder (=terminal) and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0021]: responder may be a mobile device or a network controller. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=communication resource Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3); and 
control circuitry configured to ([0014]: processor)
perform assignment of communication resources to the terminal from all of the communication resources according to the terminal capability information for the multi-user communication and the information indicating all of the channels ([0025]: requestor selects all or some channels in list C (=terminal capability information) for a communication, wherein list C is produced from list A (=information) and list B. [0037]: multi-user MIMO may be used for communication), and
transmit information of the assignment of communication resources which is a subset of all of the communication resources (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels (=subset) in list C),
wherein 
signals can be transmitted and received independently in the terminal among communication resource sets whose number is shown in the terminal capability information of the terminal (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=communication resource sets) are free), 
determination of a carrier sense being busy or idle can be independently performed in the terminal among the communication resource sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=communication resource sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available),
the communication resource is a set of one or more consecutive subcarriers in frequency ([0022]: channels or a subset of channels. [0037]: the term “channel” is assumed to mean a frequency channel). 
While Gong discloses in [0037] multi-user MIMO may be used for communication, Gong does not disclose each of the communication resource sets is configured by two or more consecutive communication resources in frequency in a predetermined frequency band including all of the communication resources, which includes two or more channels, 
the control circuitry is configured to assign at least a first communication resource set of two or more consecutive communication resources in frequency and a second communication resource set of two or more consecutive communication resources in frequency different from the two or more consecutive communication resources in the first communication resource set if the terminal capability information indicates at least two as the number of communication resource sets on which the terminal can communicate, and the information of the assignment of communication resources includes information of assignment of the first communication resource set and the second communication resource set, wherein the terminal can perform the communication by simultaneously using the first communication resource set and the second communication resource set.
However, Ishikura discloses each of the communication resource sets is configured by two or more consecutive communication resources in frequency in a predetermined frequency band including all of the communication resources, which includes two or more channels (Fig. 7, [0095]: each of LTE and WCDMA (=channel sets) includes multiple frequency bands, i.e., for number 1 of terminal capability information 300C, LTE includes frequency bands I, II, and III and WCDMA includes VI and VII (=two or more consecutive channels in frequency) of combined frequency band I-VII (=predetermined frequency band). Fig. 1: 3x consecutive LTE carriers and 2x consecutive WCDMA carriers), 
the control circuitry is configured to assign at least a first communication resource set of two or more consecutive communication resources in frequency and a second communication resource set of two or more consecutive communication resources in frequency different from the two or more consecutive communication resources in the first communication resource set if the terminal capability information indicates at least two as the number of communication resource sets on which the terminal can communicate (Fig. 8, [0115]: in SQ118, base station 200 selects frequency bands of LTE and WCDMA based on terminal capability information. [0095]: terminal capability information 300C includes combination of frequency bands available for LTE and WCDMA (=two as the number of communication resource sets), i.e., all five frequency bands are available under number 1 of terminal capability information 300C: LTE includes frequency bands I, II, and III (=first communication resource set of two or more consecutive communication resource in frequency) and WCDMA includes frequency bands VI and VII (=second communication resource set of two consecutive communication resources in frequency)), and 
the information of the assignment of communication resources includes information of assignment of the first communication resource set and the second communication resource set (Fig. 8, [0115]: in SQ120, base station 200 notifies the selected frequency bands of LTE and WCDMA. [0095]: for number 1 of terminal capability information 300C when all five frequency bands are available, LTE includes frequency bands I, II, and III (=first communication resource set) and WCDMA includes frequency bands VI and VII (=second communication resource set)), wherein the terminal can perform the communication by simultaneously using the first communication resource set and the second communication resource set (Fig. 8, [0116]: in SQ122, terminal device 100 initiates LTE includes frequency bands I, II, and III (=first communication resource set) and WCDMA includes frequency bands VI and VII (=second communication resource set)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder capable of sending the list C indicating single channel sets and using multi-user MIMO, as taught by Gong, to send a terminal capability information indicating the combinations of frequency bands for LTE and WCDMA, as taught by Ishikura, and program the requestor capable of notifying which channels have been selected for multi-user MIMO communication, as taught by Gong, to select frequency bands of LTE and WCDMA based on the received terminal capability information and notify the selected frequency bands of LTE and WCDMA, as taught by Ishikura.
Doing so allows the base station to determine resources to be allocated to the terminal device from available radio resources based on terminal capability information (Ishikura: [0110]) which leads to more effective usage of the radio resource (Ishikura: [0100]).

Regarding claim 11, Gong discloses A wireless communication method performed by a wireless communication device (Fig. 2, [0021]: requestor (=wireless communication device) may be a mobile device or a network controller), comprising: 
transmitting a message that includes information identifying all channels through which the wireless communication device is capable of performing multi-user communication (Fig. 2: step 230. [0022]: requestor transmits MRTS (=message) that comprises list A (=information) indicating ;
receiving terminal capability information showing a number of channel sets on which a terminal can communicate (Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) indicating channels that both the responder (=terminal) and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0021]: responder may be a mobile device or a network controller. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3); 
performing assignment of channels to the terminal from all of the channels according to the terminal capability information for the multi-user communication and the information indicating all of the channels ([0025]: requestor selects all or some channels in list C (=terminal capability information) for a communication, wherein list C is produced from list A (=information) and list B. [0037]: multi-user MIMO may be used for communication);
transmitting information of the assignment of channels which is a subset of all of the channels (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels (=subset) in list C),
wherein 
signals can be transmitted and received independently in the terminal among channel sets whose number is shown in the terminal capability information of the terminal (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed in the terminal among the channel sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available). 
While Gong discloses in [0037] multi-user MIMO may be used for communication, Gong does not disclose each of the channel sets is configured by two or more consecutive channels in frequency in a predetermined frequency band including all of the channels, which includes two or more channels, the method comprises assigning at least a first channel set of two or more consecutive channels in frequency and a second channel set of two or more consecutive channels in frequency different from the two or more consecutive channels in the first channel2Application No. 15/266,140 Reply to Office Action of October 8, 2021set if the terminal capability information indicates at least two as the number of channel sets on which the terminal can communicate, and the information of the assignment of channels includes information of assignment of the first channel set and the second channel set, wherein the terminal can perform the communication by simultaneously using the first channel set and the second channel set.
However, Ishikura discloses each of the channel sets is configured by two or more consecutive channels in frequency in a predetermined frequency band including all of the channels, which includes two or more channels (Fig. 7, [0095]: each of LTE and WCDMA (=channel sets) includes multiple frequency bands, i.e., for number 1 of terminal capability information 300C, LTE includes frequency bands I, II, and III and WCDMA includes frequency bands VI and VII (=two or more consecutive channels in frequency) of combined frequency band I-VII (=predetermined frequency band). Fig. 1: 3x consecutive LTE carriers and 2x consecutive WCDMA carriers), 
the method assigning at least a first channel set of two or more consecutive channels in frequency and a second channel set of two or more consecutive channels in frequency different from the two or more consecutive channels in the first channel2Application No. 15/266,140 Reply to Office Action of October 8, 2021set if the terminal capability information indicates at least two as the number of channel sets on which the terminal can communicate (Fig. 8, [0115]: in SQ118, base station 200 selects frequency bands of LTE and WCDMA based on terminal capability information. [0095]: terminal capability information 300C includes combination of frequency bands available for LTE and WCDMA (=two as the number of channel sets), i.e., all five frequency bands are available under number 1 of terminal capability information 300C: LTE includes frequency bands I, II, and III (=first channel set of two or more consecutive channels in frequency) and WCDMA includes frequency bands VI and VII (=second channel set of two consecutive channels in frequency)), and 
the information of the assignment of channels includes information of assignment of the first channel set and the second channel set (Fig. 8, [0115]: in SQ120, base station 200 notifies the selected frequency bands of LTE and WCDMA. [0095]: for number 1 of terminal capability information 300C when all five frequency bands are available, LTE includes frequency bands I, II, and III (=first channel set) and WCDMA includes frequency bands VI and VII (=second channel set)), wherein the terminal can perform the communication by simultaneously using the first channel set and the second channel set (Fig. 8, [0116]: in SQ122, terminal device 100 initiates communication using frequency bands of LTE and HSDPA. [0093]: terminal capability information includes capability of using LTE and HSDPA simultaneously. [0095]: for number 1 of terminal capability information 300C when all five frequency bands are available, LTE includes frequency bands I, II, and III (=first channel set) and WCDMA includes frequency bands VI and VII (=second channel set)).

Doing so allows the base station to determine resources to be allocated to the terminal device from available radio resources based on terminal capability information (Ishikura: [0110]) which leads to more effective usage of the radio resource (Ishikura: [0100]).

Regarding claims 2 and 12, Gong in view of Ishikura discloses all features of claims 1 and 11 as outlined above. 
Gong further discloses wherein the terminal capability information shows a maximum number of the number of channel sets ([0025]: list C, which is comprised by MCTS, indicates channels that both the responder and the requestor can use. [0033]: MCTS shows only 2 “channel sets” are free in the list, i.e., channels 1 and 3).

Regarding claim 3, Gong in view of Ishikura discloses all features of claim 1 as outlined above. 
Gong further discloses wherein the receiver is configured to receive the terminal capability information transmitted from terminals which are compatible with the multi-user communication after the transmitter transmits the information (Fig. 6, [0034]-[0035]: after requestor sends MRTS (=information) to multiple responders, responders A-B provide MCTS to the requestor. Fig. 2: step list C (=terminal capability information) from the responder. [0037]: multi-user MIMO may be used for communication).

Regarding claim 13, Gong in view of Ishikura discloses all features of claim 11 as outlined above. 
Gong further discloses receiving the terminal capability information transmitted from terminals which are compatible with the multi-user communication as a response to the information (Fig. 6, [0034]-[0035]: in response to the requestor sending MRTS (=information) to multiple responders, responders A-B provide MCTS to the requestor. Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0037]: multi-user MIMO may be used for communication).

Regarding claim 5, Gong in view of Ishikura discloses all features of claim 1 as outlined above. 
Gong discloses wherein the control circuitry is configured to select first wireless communication devices from a plurality of terminals so that a total of the number of channels sets shown in the terminal capability information received from the first wireless communication devices is equal to or lower than a number of channel sets among which signals can be transmitted and received independently in the wireless communication device and among which determination of a carrier sense being busy or idle can be simultaneously performed in the wireless communication device (Fig. 6, [0034]-[0035]: requestor selects responders A and B (=first wireless communication devices from a plurality of terminals) to transmit data on 2 channel sets (channels 1 and 3) indicated in MCTS by the responders which is lower than the 3 channel sets (channels 1-3) that the requestor can use to transmit and receive signals (MRTS, MCTS, Data, and BA) in channels 1-3 at different times (=independently). [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0022]: requestor senses channels 1-3 are determined to be free by the requestor and MRTS are transmitted to responders A-B at the same time), and perform the assignment of the channels for the first wireless communication devices (Fig. 2: steps 270-275. [0025]: after receiving MCTS, requestor selects all or some channels in list C (=terminal capability information) for a communication and notifies the responder which channels have been selected for communication).

Regarding claim 15, Gong in view of Ishikura discloses all features of claim 11 as outlined above. 
Gong discloses selecting first terminals from a plurality of terminals so that a total of the number of channels sets shown in the terminal capability terminal information received from the first terminalsis equal to or lower than a number of channel sets among which signals can be transmitted and received independently in the wireless communication device and among which determination of a carrier sense being busy or idle can be simultaneously performed in the wireless communication device (Fig. 6, [0034]-[0035]: requestor selects responders A and B (=first wireless communication devices from a plurality of terminals) to transmit data on 2 channel sets (channels 1 and 3) indicated in MCTS by the responders which is lower than the 3 channel sets (channels 1-3) that the requestor can use to transmit and receive signals (MRTS, MCTS, Data, and BA) in channels 1-3 at different times (=independently). [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0022]: requestor senses available channels to be free. Fig. 6, [0035]: channels 1-3 are determined to be free by the requestor and MRTS are transmitted to responders A-B at the same time); and 
performing the assignment of the channels for the first terminals (Fig. 2: steps 270-275. [0025]: after receiving MCTS, requestor selects all or some channels in list C (=terminal capability information) for a communication and notifies the responder which channels have been selected for communication).

Regarding claim 10, Gong in view of Ishikura discloses all features of claim 1 as outlined above. 
Gong further discloses further comprising at least one antenna ([0014]: at least one antenna).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Liang et al. (US 2013/0336153 A1).

Regarding claims 4 and 14, Gong in view of Ishikura discloses all features of claims 1 and 11 as outlined above. 
Gong in view of Ishikura does not disclose, but Liang discloses wherein the transmitter is configured to transmit a second information showing a required number of the channel sets (Fig. 7: source eNB transmits measurement configuration to terminal. [0101]-[0103]: measurement configuration includes required number of frequencies and/or cells to be reported, wherein the number of cells to be reported is B=1 and the number of frequencies to be reported is A=2), 
wherein the receiver is configured to receive the terminal capability information transmitted from terminals in each of which the number of the channel sets is equal to or greater than the required number (Fig. 7: source eNB receives transmits measurement report from terminal. [0100]-[0103]: measurement report is transmitted when the report satisfies the report condition. For example the report for frequencies includes A=2 measurements and the report for cells includes B=1 measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the requestor and the responder when transmitting list C, as taught by Gong, to send measurement configuration with required number of frequencies 
Doing so provides a trigger for sending the measurement report (Liang: [0100]).

Claim(s) 6, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Fukumoto et al. (US 2012/0094706 A1).

Regarding claims 6 and 16, Gong in view of Ishikura discloses all features of claims 1 and 11 as outlined above. 
Gong in view of Ishikura does not disclose, but Fukumoto discloses wherein the receiver is configured to receive a third information transmitted from terminals, showing a maximum number of channels which are able to be consecutively taken in one channel set (Figs. 5-6, [0059]-[0062]: terminal apparatus 10 transmits frequency band information to base station apparatus 20 indicating different patterns (=third information) the terminal apparatus 10 can use, i.e., patterns 1-2 indicate available bands where only one band or a maximum of two bands are available. For the maximum of two bands, the combination of bands 1 and 2 and the combination of bands 2 and 3 are available (=consecutively taken in one channel set)), and 
the control circuitry is configured to perform the assignment of the channels so as to satisfy a constraint on the maximum number of channels shown in the third information ([0063]: base station apparatus 20 selects frequency band to be used for communication with the terminal apparatus 10 according to the frequency band information and avoid allocations for impossible combination of frequency bands).

Doing so allows the base station apparatus 20 to detect available frequency band for the terminal apparatus 10 and prevent unnecessary allocations and efficiently use the frequency bands (Fukumoto: [0063]).

Regarding claim 19, Gong in view of Ishikura discloses all features of claim 1 as outlined above. 
Gong in view of Ishikura does not disclose, but Fukumoto further discloses wherein if channels consecutive in frequency are treated as a single group in the assignment of channels to the wireless communication device, a number of groups is less than or equal to the number of channel sets shown by the terminal capability information (Figs. 5-6, [0061]-[0062]: the frequency band information (=terminal capability information) indicates available frequency bands, number of simultaneously available frequency bands, and combination of available frequency bands (=assignment of channels) to the base station apparatus (=wireless communication device). Simultaneously available frequency bands include combination of bands 1-2 and combination of bands 2-3 (=channels consecutive in frequency are treated as a single group). The number of simultaneously available frequency bands is 2 (=number of groups) which is equal to the number of combination of simultaneously available frequency bands: combination of bands 1 and 2 and combination of bands 2 and 3 (=channel sets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder when sending MCTS and the 
Doing so allows the AP to re-allocate its usage of the channels to better serve the different types of client devices of different bandwidth capabilities in a mixed BSS (Hart: [0021]).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Kim et al. (US 2013/0265907 A1).

Regarding claims 7 and 17, Gong in view of Ishikura discloses all features of claims 1 and 11 as outlined above. 
Gong in view of Ishikura does not disclose, but Kim discloses wherein the receiver is configured to receive a fourth information transmitted from terminals, showing a maximum width of channels which are able to be consecutively taken in one channel set (Fig. 5A: step 502. [0041], [0043]: access point receives association request (=fourth information) from 802.11ac STA indicating the maximum channel width supported by the 802.11ac STA, i.e., 20 MHz channel width, 40 MHz channel width, etc. Fig. 3, [0024]-[0025]: based on IEEE 802.11ac standard and for a 20 MHz channel width, 8 consecutive channels can be used in a channel set, whereas for a 40 MHz channel width, 4 consecutive channels can be used in a different channel set), and 
the control circuitry is configured to perform the channel assignment so as to satisfy a constraint on the maximum width of channels shown in the fourth information ([0042]-[0043]: .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder and the requestor, as taught by Gong, to provide an association request indicating the maximum supported channel width, and return an association response indicating the channel number based on the maximum supported channel width, respectively, as taught by Kim. 
Doing so allows the station to associate with the access point that can support the station’s capabilities (Kim: [0044]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Siomina et al. (US 2015/0181583 A1).

Regarding claims 8 and 18, Gong in view of Ishikura discloses all features of claims 1 and 11 as outlined above. 
Gong in view of Ishikura does not disclose, but Siomina discloses wherein the receiver is configured to receive a fifth information related to a guard band according to whether the guard band is required to be positioned between the number of channel sets in terminals band (Fig. 7: steps 701-702. [0141], [0144]-[0145]: first node receives guard band patterns and information enabling the configuring of the pattern from second node and third node. [0353]: guard band are designed to protect channel types. [0132]: any of the first node, second node, and third node can be a network node 516 or a wireless device 531. [0371], [0373], [0375]: third node sends frequency-, and 
the control circuitry is configured to perform the channel assignment so as to satisfy a constraint concerning the guard band shown in the fifth information (Fig. 7: step 706. [0165]: first node configures second node and third node to adapt its transmission/reception based on configured pattern-based guard band, see Fig. 6 and [0133]: guard bands are set in the time domain but may also be set for the frequency domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder and the requestor, as taught by Gong, to provide guard band information and frequency-related information indicating which channel bandwidths of carriers and frequency band indicators of frequency bands which needs to be protected, and to configure the guard band pattern in the frequency domain for transmission and reception, respectively, as taught by Siomina.
Doing so provides a handling pattern-based guard band (Siomina: abstract) and improving a configuring of the guard bands (Siomina: [0091]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478